Exhibit 99.1 MD ANDERSON CANCER CENTER AND NATIONAL INSTITUTES OF HEALTH TO FUND CLINICAL TRIAL COMBINING TWO PROPRIETARY MESOBLAST TECHNOLOGIES FOR RAPID ENGRAFTMENT OF STEM CELL TRANSPLANTS IN CANCER PATIENTS New York, USA; and Melbourne, Australia; December 6, 2016: Mesoblast Limited (ASX:MSB; Nasdaq:MESO) today announced that MD Anderson Cancer Center (MDACC) in Texas and theUnited States National Institutes of Health (NIH) will fund a clinical trial combining Mesoblast's two synergistic proprietary technologies,Mesenchymal Precursor Cell (MPC)-based expansion and ex-vivo fucosylation of hematopoietic stem cells (HSCs) for cord blood transplantation in cancer patients. The trial will provide clinical data on whether the combination of these two technologies synergistically facilitates more rapid cord blood HSC engraftment for bone marrow transplant patients than can be achieved by either technology alone. The number of allogeneic bone marrow transplants performed globally each year could be substantially increased beyond the current 30,000, for cancer and non-cancer indications, if safe and effective alternative sources of allogeneic HSCs are available, such as cord blood, forpatients who cannot find a matched donor. Unfortunately, cord blood transplants are associated with prolongedengraftment timesdue to insufficient numbers and inadequate homing capacity of cord blood HSCs, adversely impacting their clinical outcomes.Combining Mesoblast's proprietary technologies using MPC-based expansion plus ex-vivo fucosylation of cord blood HSCsaims to overcome thetwo key limitations to using cord blood for rapid, early engraftment and bone marrow reconstitution in adult bone marrow transplant patients. This novel clinical strategyhas the potential to significantlyincrease the number of patients who can receive unrelated donor transplants. Previously, Mesoblast conducted a Phase 2 clinical trial which demonstrated that transplantation of HSCs from MPC-expanded cord blood resulted in a reduced engraftment time, from a median of 24 days for placebo-treated cells to a median of 15 days for co-cultured cells.[i] Separately, another Phase 2 clinical study showed that transplantation of fucosylated, but non-expanded, cord blood HSCs also resulted in a reduced median engraftment time of 17 days.[ii] More recently, preclinical results from a group led by Dr Elizabeth J. Shpall, Director of the Cell Therapy Laboratory and a Professor in the Department of Stem Cell Transplantation at MDACC, where MPC-based expansion and ex vivo-fucosylation technologies were combined, showed a very rapid engraftment time of approximately seven days. “Our data suggest that combining Mesoblast’s MPC-based HSC expansion and ex vivo fucosylation technologies may be the optimal clinical strategy for rapid engraftment of cord blood transplants, potentially making cord blood transplantation a real option for many desperate patients who cannot find a suitable alternative,” said Dr Shpall. The new trial of up to 25 patients,entitled‘Cord Blood Ex-vivo MPC Expansion Plus Fucosylation to Enhance Homing and Engraftment’,is supported by a grant from the NIH National Cancer Institute (NCI Grant R01 CA061508-19) and will be led byDr Amanda Olson, Assistant Professor, Department of Stem Cell Transplantation and Dr Shpall at MDACC. If the results of the combination study are positive, Mesoblast's proprietary ex vivo-fucosylation technology may be incorporated into the company's Phase 3 program of MPC-expanded HSCs. About HSC Transplantation Treatment of Patients with Advanced Blood Cancers Many patients with advanced blood cancers, such as acute myeloid leukemia, require a stem cell transplant to repopulate bone marrow HSCs after treatment with high dose chemotherapy. Patients typically undergo transplant with blood stem cells taken from the bone marrow or peripheral blood of a donor with a matched tissue type. However, it may be difficult to find a matched donor, especially for patients who are part of a racial or ethnic minority. Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
